NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                  Argued July 7, 2016 
                                Decided August 29, 2016 
                                             
                                         Before 
 
                              DIANE P. WOOD, Chief Judge 
                               
                              WILLIAM J. BAUER, Circuit Judge 
                               
                              MICHAEL S. KANNE, Circuit Judge 
 
No. 16‐1328 
 
UNITED STATES OF AMERICA,                        Appeal from the United States District 
      Plaintiff‐Appellee,                        Court for the Southern District of Illinois. 
                                                  
      v.                                         No. 4:15‐CR‐40044‐SMY 
                                                  
WILLIAM FULLER III,                              Staci M. Yandle, 
      Defendant‐Appellant.                       Judge. 
 
                                         ORDER 

    While  incarcerated  in  the  Marion  federal  penitentiary,  William  Fuller  attacked 
another inmate. He pleaded guilty to possession of a weapon by an inmate and assault 
with a dangerous weapon and was sentenced to 77 months’ imprisonment, the bottom of 
his guidelines range. He now appeals his sentence, contending that the district court did 
not adequately consider his arguments in mitigation.   
    At the time of the incident, Fuller was serving a 262‐month sentence for two drug 
offenses. Approaching the victim from behind, Fuller swung a sock filled with rocks into 
the victim’s head. The blow shattered the victim’s bulky headphones and lacerated his 
face. The victim fled and Fuller gave chase, swinging a metal combination lock attached 
No. 16‐1328                                                                        Page 2 
 
to a lanyard until prison staff intervened. The attack was captured on the prison’s video 
system.   
    Fuller was charged with two counts of possession of a weapon by an inmate (one for 
the sock and one for the lock), see 18 U.S.C. §§ 1791(a)(2), and one count of assault with a 
dangerous weapon, see id. § 113(a)(3). He pleaded guilty without a plea agreement to all 
three counts.   
    In calculating the guidelines imprisonment range, a probation officer identified an 
offense  level  of  24  and  a  criminal  history  category  of  VI,  because  Fuller  is  a  career 
offender,  see 18 U.S.C.  § 113(a)(3);  U.S.S.G.  §§ 4B1.1(b),  (b)(5),  yielding  a  guidelines 
imprisonment  range  of  77  to  96  months.  The  probation  officer  noted  the  Sentencing 
Commission’s  view  that  the  new  sentence  should  run  consecutively  to  Fuller’s 
undischarged  sentence,  see U.S.S.G.  § 5G1.3(a).  Fuller  did  not  object  to  the  proposed 
guidelines range. 
    Fuller’s lawyer argued for a total sentence of 77 months’ imprisonment, most of it to 
run  concurrently  with  his  client’s  undischarged  sentence.  Counsel  asserted  that  Fuller 
already had been punished for his crimes by spending 10 months in solitary confinement 
and losing administrative privileges. Counsel also asserted that Fuller, as a prison inmate, 
must—in counsel’s words—live by the “unwritten rules of those confined by the Bureau” 
and that prison guards would not be able to protect him from all violent confrontations. 
Fuller did not present evidence at sentencing, but he said during his unsworn allocution 
that the victim had three or four times “tried to go to blows” with him and had shown 
him a weapon, and that he felt scared and knew the guards might not help him if he was 
attacked.   
    The district judge sentenced Fuller at the bottom of the guidelines range to a term of 
77 months’ imprisonment, to run consecutively to Fuller’s undischarged sentence. The 
judge  explained  that  she  would  not  “relitigate”  any  “administrative  actions  and 
decisions” by the Bureau of Prisons because that is “not for [her] to judge.” The judge 
told Fuller she understood his argument that he did what he thought necessary given 
prison culture, but she added that the only evidence she had received about the assault 
had come from the presentence report. And in any event, the judge continued, Fuller had 
violated  the  law  and  must  be  held  accountable.  The  judge  discussed  the  sentencing 
factors in 18 U.S.C. §§ 3553(a) and stated that she had “consider[ed] everything.”   
     Fuller’s sole argument on appeal is that the district court did not adequately consider 
his  arguments  in  mitigation  and  thus  committed  procedural  error.  Fuller’s  within‐
guidelines  sentence  is  presumptively  reasonable  and  required  minimal  explanation. 
See United States v. Dachman, 743 F.3d 254, 263 (7th Cir. 2014). He argues nonetheless that 
No. 16‐1328                                                                               Page 3 
 
the  district  judge’s  statement  that  she  would  not  “relitigate”  administrative  penalties 
indicates  that  she  did  not  consider  or  respond  to  his  argument  about  solitary 
confinement. Fuller also contends that the judge’s emphasis on the absence of evidence 
of provocation by his victim shows that she did not think she was entitled to consider his 
assertion that the victim previously had threatened him.   
     But  the  contention  that  Fuller’s  arguments  in  mitigation  were  not  addressed  is 
meritless; the district judge did consider them and rejected them. The judge acknowledged 
Fuller’s  contention  about  the  harshness  of  solitary  confinement  but  explained  that  she 
was  not  going  to  rethink  the  BOP’s  determination  of  the  appropriate  administrative 
penalties for Fuller’s misconduct. She reasonably concluded that administrative sanctions 
and criminal sentences serve different purposes, and thus the former is not a substitute 
for the latter. See United States v. Newby, 11 F.3d 1143, 1148–49 (3rd Cir. 1993).   
     The court had two reasons—both of them sound—for rejecting Fuller’s contention 
that  going  on  the  attack  was  the  only  way  to  protect  himself.  First,  although 
acknowledging that prisons are generally dangerous places, the court noted that the sole 
evidence about Fuller’s crime comes from the presentence report, which says nothing at 
all  about  Fuller’s  having  been  provoked  or  feeling  threatened.  Fuller’s  unsworn 
allocution  was  not  evidence,  and  it  is  well  within  a  district  judge’s  discretion  to  reject 
arguments  in  mitigation  that  are  factually  unsupported.  See United States  v.  Chapman, 
694 F.3d  908,  913–14  (7th Cir.  2012)  (explaining  that  district  courts  “should  disregard” 
arguments in mitigation that lack factual foundation); United States v. Ramirez, 675 F.3d 
634,  641  (7th Cir.  2011)  (“[E]very  defendant  who  asserts  that  his  or  her  personal 
circumstances  warrant  leniency  is  compelled  to  supply  a  factual  predicate  for  the 
contention.”);  United States  v.  Diaz,  533 F.3d  574,  578  (7th Cir.  2008)  (same).  And 
assertions  made  by  defense  counsel  or  unsworn  statements  made  by  the  defendant 
during  allocution  are  not  evidence.  See Diaz,  533 F.3d  at  578  (“Counsel’s  unsupported 
statements  are,  of  course,  not  evidence.”);  United  States  v.  Krankel,  164 F.3d  1046,  1055 
(7th Cir.  1998)  (explaining  that  unverified  declarations  from  the  defendant  are  not 
evidence that can refute a presentence report); United States v. Anderson, 632 F.3d 1264, 
1270–71  (D.C.  Cir.  2011)  (noting  that  district  court  need  not  assign  any  weight  to 
defendant’s unsworn statements during allocution).   
     Second, in rejecting Fuller’s assertion that he was compelled to assault his victim, the 
district judge explained that Fuller still had to be held accountable for his violent act, even 
if  he  felt  threatened.  Otherwise,  the  judge  explained,  prison  would  be  an  even  more 
“unmanageable situation.” We have previously noted that this type of anticipatory self‐
defense argument based on prison culture is sensibly rejected. See United States v. Tokash, 
282  F.3d  962,  971–72  (7th Cir.  2002)  (“The  possession  of  weapons  by  inmates … does 
No. 16‐1328                                                                                    Page 4 
 
not … lessen the danger  and violence  of penitentiaries,  but instead contributes to it.”); 
United States v. Haynes, 143 F.3d 1089, 1090 (7th Cir. 1998) (“Under the law of the jungle a 
good offense may be the best defense. But although prisons are nasty places, they are not 
jungles  and  it  is  the  law  of  the  United States  rather  than  Hobbes’  states  of  nature  that 
regulates inmates’ conduct.”)   
     In any event, the district court was required only to consider Fuller’s arguments, not 
to  agree  with  them,  and  its  explanations  for  rejecting  these  two  arguments  suffice  to 
provide a “reasoned basis” for its decision. See United States v. Davis, 764 F.3d 690, 694 
(7th Cir.  2014);  Dachman,  743 F.3d  at 262;  United States  v.  Haskins,  511 F.3d  688,  696 
(7th Cir. 2007). Fuller’s real complaint is about the court’s refusal to accept his arguments 
in  mitigation.  It  committed  no  legal  error  in  making  the  choice  it  did,  and  so  Fuller’s 
sentence is AFFIRMED.